Case: 2:18-cv-00190-MHW-CMV Doc #: 79 Filed: 06/29/20 Page: 1 of 7 PAGEID #: 1000




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 PHILIP CHARVAT, on behalf of himself                     CASE NO. 2:18-CV-190-MHW
 and others similarly situated,

                         Plaintiff,
                                                          JUDGE MICHAEL H. WATSON
                 v.
                                                          MAGISTRATE JUDGE CHELSEY M.
 THE SOUTHARD CORPORATION, et al.,                        VASCURA

                         Defendants.


                        DEFENDANTS’ UNOPPOSED MOTION FOR
                       EXTENSION OF AMENDED CASE SCHEDULE

 I.   INTRODUCTION

       Defendants The Southard Corporation and Renewal by Andersen LLC move for a 30-day

extension of the rebuttal expert, discovery, and class certification deadlines set forth in the Court’s

Order Granting Plaintiff’s Motion to Extend Deadlines entered on June 17, 2020 (Doc. No. 78)

(the “Order”). Plaintiff does not oppose this motion, which seeks to extend all deadlines except

for the primary expert disclosure deadline.

       Good cause for an extension exists for three reasons: (i) Defendants learned on June 18

that their rebuttal expert was retiring, effective July 1; (ii) Defendants’ new rebuttal expert will

need time to review and analyze the call data and issues in this case; and (iii) after Plaintiff serves

his expert report, Defendant will need time to subpoena, receive, and review records and data from

Plaintiff’s expert and potentially third-parties on which Plaintiff’s expert relies. Defendants cannot

provide an expert rebuttal report, which is critical to the class certification issue, under the current

deadlines.
Case: 2:18-cv-00190-MHW-CMV Doc #: 79 Filed: 06/29/20 Page: 2 of 7 PAGEID #: 1001




       Defendants request that the Court extend the discovery and class certification deadlines as

well to ensure the parties have sufficient time to address class certification in the wake of adjusting

the rebuttal expert deadline. The primary and rebuttal experts’ findings will be critical to the class

certification question, and so, if the Court extends the rebuttal expert deadline by 30 days, it would

be prudent to extend all remaining deadlines by the same amount of time.

       There is good cause to grant the requested 30-day extension to the case schedule. A

proposed order setting forth the new dates is attached for the convenience of the Court.

  II. STATEMENT OF FACTS

       In December 2018, Defendants retained John Taylor, Director of Data Research &

Analysis at CompliancePoint, Inc, to review and analyze the call records at issue in this matter. In

November and December 2019, Mr. Taylor performed a preliminary analysis of the relevant call

records. This preliminary analysis was part of the information sent to Plaintiff on February 7,

2020. (Doc. No. 76, PageID 966).

       On June 17, 2020, the Court granted Plaintiff’s Motion to Extend Deadlines. (Order, Doc

No. 78, PageID 998-99). Under the Order, primary expert reports are due June 30, 2020, and

rebuttal expert reports are due by July 17, 2020. (Id.) The Court also set new deadlines for

discovery (August 3, 2020), Plaintiff’s motion for class certification (September 4, 2020), and

Defendants’ opposition to the motion for class certification (October 16, 2020). (Id.)

       On Thursday, June 18, 2020, Defendants’ counsel Rand McClellan contacted Mr. Taylor

to relay the new deadlines and to secure his services for a rebuttal expert report. Later that day,

Mr. Taylor informed Defendants’ counsel that he is retiring from CompliancePoint, Inc. on July

1, after approximately 18 years of analyzing telephone call data in cases involving the TCPA.

Defendants are securing a new rebuttal expert now.




                                                  2
Case: 2:18-cv-00190-MHW-CMV Doc #: 79 Filed: 06/29/20 Page: 3 of 7 PAGEID #: 1002




    III. LEGAL STANDARD

           “A schedule may be modified only for good cause and with the judge’s consent.” Rule

16(b)(4). The Court, however, has “broad discretion to modify its own pretrial orders.” Wagner

v. Mastiffs, Case No. 2:08-cv-431, 2011 WL 124226 (S.D. Ohio Jan. 14, 2011). District courts

analyze two factors on a motion to amend a scheduling order: “(1) whether the moving party has

shown ‘good cause,’ and (2) whether the modification will cause the opposing party to experience

possible prejudice.”1 Gatza v. DCC Litig. Facility, Inc., 717 Fed. App’x 519, 521 (6th Cir. 2017).

           The “primary measure of Rule 16’s ‘good cause’ standard is the moving party’s diligence

in attempting to meet the case management order’s requirements.” Inge v. Rock Fin. Corp., 281

F.3d 613, 625 (6th Cir. 2002) (quotation omitted). To show good cause, the moving party must

“demonstrate that he or she diligently attempted to meet the original deadline.” Id.; Whatever It

Takes v. Capital Core, Inc., No. 10-cv-72, 2012 WL 12926043, *2 (S.D. Ohio Jan. 23, 2012)

(Watson, J.) (“[T]he party seeking an extension must show that despite due diligence it could not

have reasonably met the scheduled deadlines.”). Courts must also consider potential prejudice to

the non-movant. Schrack v. R+L Carriers, Inc., No. 1:10cv603, 2012 WL 441163, *3 (S.D. Ohio

June 18, 2012), report and recommendation adopted, 2012 WL 966046.

IV.      GOOD CAUSE TO EXTEND THE CASE SCHEDULE EXISTS BECAUSE OF THE
         UNEXPECTED RETIREMENT OF DEFENDANTS’ REBUTTAL EXPERT.

           Since June 17, Defendants have diligently attempted to meet the new deadlines under the

Court’s Order. Indeed, Defendants will be submitting a primary expert report on June 30. But the

retirement of Defendants’ rebuttal expert was a significant and unforeseen development under

which Defendants cannot reasonably be expected to meet the current deadlines. An extension is

warranted to allow Defendants to retain a new expert and allow sufficient time for the new rebuttal


1
    Plaintiff does not oppose this extension, so the prejudice element will not be addressed.


                                                        3
Case: 2:18-cv-00190-MHW-CMV Doc #: 79 Filed: 06/29/20 Page: 4 of 7 PAGEID #: 1003




expert to become familiar with the case, obtain and review the records underlying Plaintiff’s

forthcoming expert report, and prepare a rebuttal report.

       First, less than 24-hours after the Court’s Order, Defendants’ counsel contacted Mr. Taylor,

who then informed Defendants’ counsel that he was retiring effective July 1. This was Defendants’

first notice that Mr. Taylor was retiring. This development necessitated Defendants to identify

and retain a new rebuttal expert to replace Mr. Taylor, who Defendants have used for the last 18

months. Since June 18, Defendants have diligently pursued a replacement expert, soliciting

referrals, reviewing curriculum vitae, and interviewing potential experts. By June 25, Defendants

were in negotiations with the replacement expert and expect to sign a retainer agreement this week.

While diligently pursuing a new rebuttal expert, Defendants also finalized a primary expert report

that will be served by the June 30 deadline. Defendants have exercised diligence and endeavored

to meet the current deadlines.

       Second, prior to drafting a rebuttal expert report, Defendants’ new rebuttal expert needs

time to get familiarized with this case, Defendants’ call records, and Plaintiff’s expert report.

Seventeen days is not sufficient time to retain an expert, have them learn the case history, evaluate

the call data, review and analyze Plaintiff’s expert’s report, and prepare a rebuttal expert report.

Such feat would not be made any easier with the intervening Fourth of July holiday, or the friction

caused by the current health crisis.

       Third, Defendants will need any data on which Plaintiff’s expert relies. This data may be

Plaintiff’s expert’s control, or potentially in the control of a third party. For example, in a similar

TCPA class action litigated by both Defendants’ counsel and Plaintiff’s counsel, the defendant had

to subpoena information from both plaintiff’s expert and a third-party. Johansen v. One Planet

Ops., Inc., Case No. 2:16-cv-121-ALM-EPD (S.D. Ohio). Defendants will need sufficient time to




                                                  4
Case: 2:18-cv-00190-MHW-CMV Doc #: 79 Filed: 06/29/20 Page: 5 of 7 PAGEID #: 1004




subpoena Plaintiff’s expert (and any third parties that Plaintiff’s expert consulted in preparing the

report), for the parties to produce the information, and then for Defendants to review and analyze

these records. Assuming a 14-day response time for a Rule 45 subpoena, under the current

schedule, Defendant would have only three days to evaluate the records and data and incorporate

the analysis into a rebuttal report. As this Court has implicitly recognized in past orders, 17 days

is not enough time to deconstruct a primary expert report and draft a meaningful rebuttal expert

report. Indeed, the Court previously allowed almost twice as much time for a rebuttal report that

would be prepared by an expert already familiar with the case history: (i) 28 days (Preliminary

Pretrial Order, Doc. No. 14, PageID 57); (ii) 27 days (Order, Doc. No. 42, PageID 436); (iii) 27

days (Order, Doc. No. 66, PageID 816); and (iv) 28 days (Order, Doc. No. 69, PageID 836). The

unforeseen retirement of Defendants’ rebuttal expert means that Defendants cannot prepare a

rebuttal expert within 17 days.

  V. CONCLUSION

       Good cause exists to extend the rebuttal expert, discovery, and class certification deadlines

in the current case schedule by 30 days. Accordingly, the Court should grant this unopposed

motion.




                                                 5
Case: 2:18-cv-00190-MHW-CMV Doc #: 79 Filed: 06/29/20 Page: 6 of 7 PAGEID #: 1005




                                           Respectfully submitted,

                                           /s/ Rand L. McClellan
                                           Rand L. McClellan (0079266)
                                           Douglas A. Vonderhaar (0087933)
                                           Katherine R. Johnston (0097829)
                                           Baker & Hostetler LLP
                                           200 Civic Center Drive, Suite 1200
                                           Columbus, Ohio 43215-4138
                                           Telephone:    (614) 228-1541
                                           Facsimile:    (614) 462-2616
                                           rmcclellan@bakerlaw.com
                                           dvonderhaar@bakerlaw.com
                                           kjohnston@bakerlaw.com

                                           Attorneys for Defendants
                                           The Southard Corporation and
                                           Renewal by Andersen LLC




                                       6
Case: 2:18-cv-00190-MHW-CMV Doc #: 79 Filed: 06/29/20 Page: 7 of 7 PAGEID #: 1006




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020 a copy of Defendants’ Unopposed Motion for

Extension of the Amended Case Schedule was filed electronically. Notice of this filing will be

sent to all parties by operation of the Court’s electronic filing system.


                                                     /s/ Rand L. McClellan

                                                     Attorney for Defendants
                                                     The Southard Corporation and
                                                     Renewal by Andersen LLC
